DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered. 
Claims 1, 9, 10, 12 and 13 have been amended.  Claims 1-20 are currently pending and under examination.
The rejection over WO ‘591 is withdrawn, as applicants have amended to require the presence of 2-15 wt% of an acid, where WO ‘591 only teaches the possibility of adding a carboxylic acid stabilizer in an amount of up to 1000 ppm, which is only 0.1 wt%.
However, the rejection over Leake in view of Noome is deemed proper and reapplied below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leake (US 6,521,716) in view of Noomen (US 5,219,958).
Leake teaches a coating composition curable by Michael reaction comprising (A) a Michael acceptor which is a compound or polymer containing at least two activated olefinic double bonds and (B) a Michael donor which is a compound or polymer containing at least two nucleophilic groups (Abstract).  Leake discloses the Michael acceptor as a polymer of formula (I) (col. 2, ll. 19-45), exemplified as the following:

    PNG
    media_image1.png
    109
    177
    media_image1.png
    Greyscale
, 
where R can be H and A is a divalent aliphatic group (col. 8, l. 54 to col. 9, l. 27). 
	Leake specifically teaches that the Michael donor can be a polymer of acetoacetoxyethyl methacrylate (col. 13, ll. 19-22 and col. 21, ll. 43-49), and exemplifies a copolymer of acetoacetoxyethyl methacrylate and butyl acrylate (col. 26, Example 9).
	Leake discloses that the compositions contain a basic catalyst, specifically listed to include tertiary amine catalysts, such as diazabicycloundecene or diazabicyclononene, a substituted guanidine, or triethylamine (pKa=10.8) (col. 21, ll. 50-57). 
Leake does not teach or suggest the inclusion of an acid.
Noomen teaches coating compositions based upon (A) compounds containing activated unsaturated groups and (B) compounds containing activated CH groups (col. 1, ll. 13-17), teaching that it is known that components (A) and (B) will react in the presence of a strong basic catalyst via a Michael addition (col. 1, ll. 44-46).  Noomen teaches that because such catalyst is strongly basic, it has a tendency to become deactivated in the presence of certain acidic additives (e.g., certain pigments) or when the composition is applied to substrates having an acidic nature (col. 1, ll. 46-51).  Noomen teaches that this effect can be overcome by increasing the amount of catalyst, but is often a result of unacceptably short potlife (col. 1, ll. 52-55).
	Noomen teaches a coating composition prepared by reacting components (A) an activated unsaturated group-containing compound and (B) an activated CH group-containing compound in the presence of a strong basic catalyst which is blocked by at least one carboxylic acid, specifically listed to include acetic acid, propionic acid, benzoic acid, etc. (col. 5, ll. 58-67), teaching that the coating compositions possess extended potlife, good curing speed, and a good balance of physical and mechanical properties (col. 2, ll. 12-15).  Noomen specifically teaches that the basic catalyst and blocking agent can be mixed in situ and added to the composition in quantities, or can be pre-prepared and added to the composition, exemplifying a combination of diazabicycloundecene and benzoic acid or acetic acid (col. 6, ll. 14-22).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added an acid to the coating composition Leake, as Noomen teaches that the inclusion of an acid in combination with a strong basic catalyst used for Michael additions can provide extended potlife, good curing speed, good physical and mechanical properties, and allow the composition to be used in the presence of acidic additives and substrates.
Nooman teaches the inclusion of up to 3 wt% of a basic catalyst, exemplified as 1,8-diazabicylco[5.4.0]undec-7-ene (DBU), which can be blocked with a carboxylic acid, such as benzoic acid (col. 6, ll. 17-21), in an amount of up to 125 equivalent percent based on the active nitrogen in the catalyst (col. 6, ll. 5-12).  Nooman exemplifies the inclusion of DBU and benzoic acid to a coating composition in Example 10.  The inclusion of 3 wt% DBU and 125 equivalent weight of benzoic acid suggests the inclusion of 3 wt% benzoic acid.  Therefore, it can be seen that the amount of acid suggested by Nooman overlaps with the claimed range of 2-15 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
	Leake in view of Noomen is prima facie obvious over instant claims 1, 3-6, and 10-13.
	As to claims 2, 9 and 16, triethylamine is specifically listed as a suitable catalyst and meets both of applicants’ catalyst in instant claim 1, applicants’’ additive in instant claim 2, and applicants’ further components in instant claim 16.
Leake exemplifies a copolymer of butyl acrylate and methacryloyloxyethyl acetoacetate (Examples 9 and 15).
	As to claim 8, Leake teaches preparing the Michael acceptor as follows, where route (1) is representative of the claimed alkylidene malonate polymer, and where the diol is specifically listed to include butane-1,4-diol (col. 10, ll. 35-40):

    PNG
    media_image2.png
    339
    458
    media_image2.png
    Greyscale

Note claim 8 is a product by process claim, and regardless of whether diethyl methylene malonate or dimethyl methylene malonate is used, the same polymer/oligomer having an alkylidene malonate functionality is formed.
	As to claim 14, Leake teaches the inclusion of organic and inorganic pigments (col. 23, ll. 38-47).
As to claims 15, 18 and 20, Leake teaches the inclusion of organic or inorganic pigments, and Noomen teaches that because the catalyst is strongly basic, it has a tendency to become deactivated in the presence of certain acidic 
As to claim 17, Leake does not teach the MEK double rub test; however, the composition disclosed by Leake is prepared using the same components as claimed and applicants to not describe this property as being met by a specific method of mixing; therefore, the composition inherently possesses the same number of MEK double rubs.  See MPEP 2112.01(I) and (II).
As to claim 19, applicants teach the following in the background section of the disclosure (p. 2, [0006]):

    PNG
    media_image3.png
    52
    621
    media_image3.png
    Greyscale
 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a benzotriazole UV absorber to the coatings of Leake in view of Noomen, as applicants disclose that UV absorbers, specifically benzotriazoles, are common additives used in coatings.  See MPEP 2129.
	While applicants note that these additives typically have a lower pKa, Noomen teaches that by using a block catalyst, described above, the composition can be used in the presence of acidic additives and substrates.  

Response to Arguments
Applicants arguments set forth in the After Final submission have been addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/Brieann R Johnston/Primary Examiner, Art Unit 1766